            Case 3:17-cv-02235-JAG Document 18 Filed 06/10/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF PUERTO RICO



NORIS JUNIOR GAUTIER-AVILÉS,

 Petitioner,                                     CIVIL NO. 17-2235 (JAG)
                                                 (Related to Cr. No. 15-636 (JAG))
   v.

UNITED STATES OF AMERICA,

 Respondent.




                                        JUDGMENT


             Pursuant to this Court’s Order, Docket No. 17, Judgment is hereby entered
DISMISSING WITH PREJUDICE Petitioner’s action. The case is now closed for statistical
purposes.


IT IS SO ORDERED.


In San Juan, Puerto Rico this Wednesday, June 10, 2020.




                                                  s/ Jay A. Garcia-Gregory
                                                  JAY A. GARCIA-GREGORY
                                                  U.S. DISTRICT JUDGE
